Citation Nr: 1020183	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-29 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a stomach muscle 
disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a right leg 
disability.

5.  Entitlement to a compensable evaluation for service-
connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel 


INTRODUCTION


The Veteran served on active duty from September 1961 to 
September 1963.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision, which 
granted a claim for service connection for bilateral hearing 
loss and assigned a 0 percent evaluation, effective 
March 23, 2005, and denied claims for service connection for 
a right leg condition, a neck injury, a back injury, and a 
stomach muscle injury.  In February 2010, the Veteran 
testified at a personal hearing before the undersigned Acting 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.

Subsequently, an August 2006 rating decision continued the 
noncompensable evaluation assigned to the Veteran's service-
connected bilateral hearing loss, and reopened and denied 
claims for service connection for a stomach muscle injury, a 
right leg condition (now claimed as a right hip and right 
knee condition), a neck injury, and a back injury.  As the 
Veteran's statement indicating that he would like to amend 
his original claim was received in October 2005, within one 
year of the July 2005 RO decision, the Board will construe 
these matters as claims for service connection as opposed to 
applications to reopen previously denied claims for service 
connection.  As the Veteran has consistently argued the 
merits of his claims, the Board finds he is not prejudiced by 
this action.   See Bernard v. Brown, 4 Vet. App. 384 (1993).

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by waivers of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to a compensable 
evaluation for service-connected bilateral hearing loss and 
entitlement to service connection for a stomach muscle 
condition, a neck condition, a back condition, and a right 
leg condition.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of these 
claims.

With regard to the Veteran's claim for service connection for 
a stomach muscle condition, the Board notes that the Veteran 
asserted at hearings in July 2009 and February 2010 that he 
was required during service to participate in a drill in 
which he would have to pick up a mortar base plate, run 50 
yards, put it down, and put it together ready for firing.  He 
asserted that he pulled something in his stomach while 
attempting to pull a base plate out of the ground. 

A review of the Veteran's service treatment records reveals 
that he reported having stomach trouble on his August 1963 
Report of Medical History upon separation.  With regard to a 
current diagnosis, the Veteran underwent a VA examination in 
June 2005.  The examiner provided diagnoses of a hiatal 
hernia with reflux and a ventral hernia that was not painful 
and was easily reduced.  An opinion regarding the etiology of 
the Veteran's current stomach disorders was not provided.  
Further review of the claims file reveals that the Veteran 
was noted in a May 2006 VA treatment record as having a 
remote history of diverticulosis.  As the Veteran reported 
stomach trouble upon separation from service and a current 
diagnosis is shown, the Board finds another VA examination is 
required.  

With regard to the Veteran's claims for service connection 
for neck and back disabilities, the Veteran indicated in his 
March 2005 claim that these disorders began in September 
1962.  Specifically, he indicated that while stationed in 
Little Creek, Virginia, he injured his neck and back during 
training when he dove over a barbed wire fence and landed 
wrong.  He also indicated at his February 2010 hearing that 
he injured his back the same way he injured his stomach, by 
trying to pull up a mortar base plate. 

A review of the Veteran's service treatment records reveals 
no complaints, treatment, or diagnoses of a neck or back 
injury.  In June 2005, the Veteran underwent a VA 
examination.  The examiner reviewed the claims file and noted 
the Veteran's report that he fell on his head during service, 
injuring his back and neck.  The diagnoses included mild 
chronic cervical strain and mild lumbar strain.  Further 
review of the claims file reveals that an August 2009 VA 
treatment record noted spondylosis of the cervical spine not 
inconsistent with his age.  An April 2007 VA treatment record 
revealed degenerative joint disease of the cervical spine.  
In a June 1990 private treatment record, the Veteran reported 
that his low back had been hurting for about one month.  It 
is unclear from this private treatment record whether the 
Veteran was reporting a new injury or a re-injury of a 
previous problem.  

The Board notes that the Veteran is competent to offer a 
description of the symptoms he experienced in service, and to 
describe a continuity of symptoms since service.  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).

In accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board 
notes that the lay evidence presented by a veteran concerning 
his continuity of symptoms after service may generally be 
considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  In light of the 
fact that the Veteran has asserted that he has had neck and 
back symptoms since service, the Board finds that the 
necessity for a VA examination is shown.

With regard to the Veteran's claim for service connection for 
a right leg disability, the Veteran asserted in his March 
2005 claim that he injured his right leg in a motor vehicle 
accident while doing maneuvers in a truck in service.  A 
review of service treatment records does not reveal any 
complaints, treatment, or diagnoses of a right leg disability 
or injury.  The Veteran has, however, submitted August 1965 
personnel records documenting that he was involved in a motor 
vehicle accident while riding in a civilian car.  These 
records show he sustained lacerations of the forehead and 
right hand, as well as a bruised chest.  No mention was made 
of a right leg injury.  A June 2005 statement from a fellow 
serviceman, B.P., recalled the Veteran having injured his 
knee in July 1962 while they were riding in the back of a 
truck and someone fell across his leg and knee.

A June 2005 VA examination report noted the Veteran's report 
that while on military maneuvers he was riding in a truck and 
fell.  It was noted that he believed he injured his right 
knee during that incident.  X-rays of the right knee revealed 
osteoarthritis with joint space narrowing.  The diagnoses 
included mild chronic strain in the right knee.  A July 2007 
X-ray report revealed that the Veteran had early degenerative 
osteoarthritis involving the knees bilaterally, with the 
right side greater than the left.  A June 1990 private 
treatment record noted the Veteran reported that his right 
hip had been hurting for about one month.  It is unclear from 
this private treatment record whether the Veteran was 
reporting a new injury or a re-injury of a previous problem.  
The Board finds that an additional VA examination is 
required.

Finally, the Board notes that the Veteran indicated in his 
March 2005 claim that he sought treatment for his stomach 
disorder beginning in 1990 from a Dr. W. and a Dr. N. at the 
VA hospital in Montgomery, Alabama, and for his hearing loss 
beginning in 2001 from Dr. W. at the VA hospital in 
Montgomery, Alabama.  While VA obtained treatment records 
from this facility, these records do not appear to date back 
any further than 2004.  VA has an obligation under the 
Veterans Claims Assistance Act of 2000 (VCAA) to associate 
all relevant records in VA's possession with the claims file 
of a Veteran.  38 C.F.R. § 3.159 (2009).  As such, the Board 
finds that an attempt must be made to locate any outstanding 
relevant VA treatment records relating to the Veteran's 
claims, to include any recent VA treatment records.

With regard to the Veteran's claim for an increased rating 
for his service-connected bilateral hearing loss, the Court 
has held that a Veteran is entitled to a new VA examination 
where there is evidence, including his statements, that the 
disability has worsened since the last examination.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  The Court has also held that VA's 
statutory duty to assist the Veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991). 

The Board notes that the Veteran was last provided a VA 
audiological examination in June 2006, nearly 4 years ago.  
More recently, the Veteran submitted an October 2009 VA 
treatment record containing results from audiological 
testing.  It appears from these results that his bilateral 
hearing loss may have increased in severity since the June 
2006 VA examination.  However, as it is unclear whether the 
October 2009 results were obtained using the Maryland CNC 
tests, as required by VA regulations, the Board finds that 
the issue of entitlement to an increased evaluation for 
service-connected bilateral hearing loss must be remanded in 
order in order to afford the Veteran a new VA examination to 
determine the current severity of this disability.  

Accordingly, the case is REMANDED for the following action:

1.	Locate and obtain all available VA 
treatment records that have not yet 
been associated with the claims file, 
to include any recent VA treatment 
records.  Additionally, any VA 
treatment records from the VA 
hospital in Montgomery, Alabama, 
dating back to 1990 relating to the 
Veteran's claimed stomach condition 
or stomach muscle condition or his 
hearing loss that have not yet been 
associated with the claims file 
should be obtained.

2.	Schedule the Veteran for an 
appropriate VA examination for his 
claimed stomach muscle disability.  
All appropriate tests and studies 
should be performed and all clinical 
findings reported in detail.  The 
claims file should be provided to the 
appropriate examiner for review, and 
the examiner should note that it has 
been reviewed.  Additionally, the 
examiner should elicit from the 
Veteran a history of his symptoms and 
onset relating to his claimed stomach 
muscle disability.  After reviewing 
the file, examining the Veteran, and 
noting his reported history of 
symptoms, the examiner should render 
an opinion as to whether the Veteran 
currently has a stomach disability or 
stomach muscle disability of any 
kind.  If so, opinions should be 
provided as to whether it is at least 
as likely as not that a current 
disability was incurred in or 
aggravated by active duty service.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

3.	Schedule the Veteran for an 
appropriate VA examination for his 
claimed neck and back disabilities.  
All appropriate tests and studies 
should be performed and all clinical 
findings reported in detail.  The 
claims file should be provided to the 
appropriate examiner for review, and 
the examiner should note that it has 
been reviewed.  Additionally, the 
examiner should elicit from the 
Veteran a history of his symptoms and 
onset relating to his claimed neck 
and back disabilities.  After 
reviewing the file, examining the 
Veteran, and noting his reported 
history of symptoms, the examiner 
should render opinions as to whether 
the Veteran currently has a neck or 
back disability of any kind.  If so, 
opinions should be provided as to 
whether it is at least as likely as 
not that a current disability was 
incurred in or aggravated by his 
active duty service.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

4.	Schedule the Veteran for an 
appropriate VA examination for his 
claimed right leg disability.  All 
appropriate tests and studies should 
be performed and all clinical 
findings reported in detail.  The 
claims file should be provided to the 
appropriate examiner for review, and 
the examiner should note that it has 
been reviewed.  Additionally, the 
examiner should elicit from the 
Veteran a history of his symptoms and 
onset relating to his claimed right 
leg disability.  After reviewing the 
file, examining the Veteran, and 
noting his reported history of 
symptoms, the examiner should render 
an opinion as to whether the Veteran 
currently has a right leg disability 
of any kind, to include a right hip 
or right knee disability.  If so, an 
opinion should be provided as to 
whether it is at least as likely as 
not that a current right leg 
disability was incurred in or 
aggravated by his active duty 
service.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

5.	Provide the Veteran with a VA 
examination in order to determine the 
current severity of his service-
connected bilateral hearing loss.  
The claims folder must be made 
available to the examiner and 
pertinent documents therein should be 
reviewed by the examiner.  All 
necessary tests and studies, to 
include audiometric testing, should 
be accomplished, and all clinical 
findings should be reported in 
detail.  Speech recognition scores 
should be recorded using the Maryland 
CNC test.   

6.	Then, readjudicate the claims.  In 
particular, review all the evidence 
that was submitted since the August 
2009 supplemental statement of the 
case (SSOC).  In the event that the 
claims are not resolved to the 
satisfaction of the Veteran, he 
should be provided a SSOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the Veteran and his representative 
have been given the applicable time 
to submit additional argument, the 
claims should be returned to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


